Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the applicant’s response filed on 4/12/2021, in which, claims 1-24 are pending. Claims 1 and 13 are independent.
In response to a Restriction/Election requirement (see OA mailed 2/11/21), Applicant has elected with traverse subspecies group I, claims 1, 8-10, 13, 20-22. Applicant’s arguments to include claim 7 and 19 in Group I elected subspecies are found unpersuasive as discussed in the following section.   
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 

Drawings
The drawings filed on 3/8/2019 are accepted.

Specification
The disclosure filed on 3/8/2019 is accepted.

Response to Arguments
In communications filed on 4/12/2021, claims 1-24 are presented for examination. Claims 1 and 13 are independent.
Applicant has elected with traverse, Group I claims 8-10, 13, 20-22. Group II, III, IV, V, VI claims are withdrawn from further consideration. 
Applicants’ arguments, see Applicant Arguments/Remarks field 4/12/21, are unpersuasive. Claims 7 and 19 recite a subspecies of the invention that require interfacing with data in the system model based on an underlying reasoning infrastructure to provide domain-specific semantically relevant language for the one or more semantically relevant queries. The subspecies of claims 7 and 19 are closely related to Group II subspecies as Group II claims deal with query processing. Contrary to Applicant’s arguments, the Restriction Requirement 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 8, 10, 13, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8407798 B1 (hereinafter ‘Lotem’) in view of Wang, Ju An, and Minzhe Guo. "Security data mining in an ontology for vulnerability management." 2009 International Joint Conference on Bioinformatics, Systems Biology and Intelligent Computing. IEEE, 2009 (hereinafter ‘Wang’).

As regards claim 1, Lotem (US 8407798 B1) discloses: A computer-implemented method for acting on cyber risks, comprising (Lotem: Fig. 1, col. 1:40 to col. 2-34): gathering system characteristics and system information for a cyber system; (Lotem: Fig. 1, col.4:55 to col.5:25, i.e., modeling the network by gathering various attributes and characteristics of the various elements of the network system)
pre-processing the system characteristics and system information to identify vulnerabilities that are relevant to the cyber system; (Lotem: Fig. 1, col.4:55 to col.5:25, i.e., modeling the network by gathering various attributes and characteristics of the various elements of the network system wherein modeling includes identifying threats/vulnerabilities in the system) 

converting one or more features from cyber threat reports to one or more semantically relevant queries over the system model; (Lotem: col. 5:28 to col. 6:14, i.e., creating system relevant dictionary of attacks from vulnerabilities reports provided by CVE and wherein (col. 7:60 to col. 8:16 and col.9:44-61) the dictionary allows queries to be run over the model)
However, Lotem does not explicitly disclose ‘semantically’ as recited in the claim. In analogous art, Wang teaches applying semantic technologies to vulnerability models such as defined by standard vulnerabilities reports CVE, CVSS et al and converting the reports to semantically relevant model (Wang: Abstract, pages 1-5, Fig. 2) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Lotem to including applying semantic technologies to vulnerability models such as defined by standard vulnerabilities reports CVE, CVSS et al and converting the reports to semantically relevant model as taught by Wang with the motivation to perform reasoning, gain knowledge, and perform 
Lotem et al combination further teaches: reasoning over the system model to generate one or more answers relevant to the one or more semantically relevant queries; and (Lotem: col. 5:28 to col. 6:14, i.e., creating system relevant dictionary of attacks from vulnerabilities reports provided by CVE and wherein (col. 7:60 to col. 8:16 and col.9:44-61) the dictionary allows queries to be run over the model. See also, Wang: Abstract, pages 1-5, Figs. 2, 5, 6) 
executing attack models over the system model to generate actionable intelligence. (Lotem: col. 6:19 to col. 7:3, i.e., executing the attack models to gather data and perform risk analysis)

Claim 13 recites substantially the same features as recited in claim 1 above and is rejected based on aforementioned rationale discussed in the rejection. Lotem, Wang combination further discloses the additional recited element of software application (Lotem: Col. 2:5-35, col 13:48 to col 14:4. See also, Wang: Fig. 6, Abstract, pages 1-5)

As regards claim 8, Lotem et al combination further discloses the computer-implemented method of claim 1, wherein 

Claim 20 recites substantially the same features as recited in claim 8 above and is rejected based on aforementioned rationale discussed in the rejection.

As regards claim 10, Lotem et al combination further discloses the computer-implemented method of claim 8, wherein the reasoning further comprises: ranking the one or more answers by the confidence scores; and utilizing the ranking to select one or more of the one or more answers. (Lotem: Col. 3:29 to col. 4:46, i.e., performing analysis on the application of the rules to the events/data items)

Claim 22 recites substantially the same features as recited in claim 10 above and is rejected based on aforementioned rationale discussed in the rejection.

Claim Objections
Claims 9 and 21 are objected.  Claims recite allowable subject matter: “passing each of the one or more factors through an age function, wherein the age function computes an age value confidence, for each factor, with respect to age; and aggregating the age value confidences for all factors to determine the confidence score for the fact; and combining the confidence scores for all of the facts to determine an analysis score for the generated answer” not taught by prior art taken alone or in combination. Claims would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432